DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-17 are allowed.
Regarding claim 1, the closest prior art references, US 20220018632 A1, US 20210336411 A1, US 11355901 B1, US 20190323663 A1, US 20190052052 A1, US 20160231084 A1, US 20150049307 A1, US 20130272329 A1, US 20130207150 A1, US 20150029475 A1, and US 20130126900 A1, disclose a laser beam incident on a sapphire transparent member but they do not teach, by themselves or in combination with one another, “the light-transmissive member includes an incident surface on which the laser light is incident, the incident surface being an a-plane of the sapphire, and the light-transmissive member is oriented such that a polarization direction of the laser light incident on the incident surface is parallel or perpendicular to a c-axis of the sapphire in a top view.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner results in the above claimed limitation/s; hence the invention as claimed by claim 1 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 2-9 depend, directly or indirectly, on claim 1; hence they are also allowed.
Regarding claim 10, the closest prior art references, US 20220018632 A1, US 20210336411 A1, US 11355901 B1, US 20190323663 A1, US 20190052052 A1, US 20160231084 A1, US 20150049307 A1, US 20130272329 A1, US 20130207150 A1, US 20150029475 A1, and US 20130126900 A1, disclose a laser beam incident on a sapphire transparent member but they do not teach, by themselves or in combination with one another, “the light-transmissive member includes an incident surface on which the laser light is incident, the incident surface being an a-plane of the sapphire, the light-transmissive member is oriented so that a direction corresponding to a major-axis direction of the oval shape of the laser light is parallel or perpendicular to a c-axis of the sapphire in a top view.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner results in the above claimed limitation/s; hence the invention as claimed by claim 1 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 11-17 depend, directly or indirectly, on claim 10; hence they are also allowed

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882